I concur. But I think the opinion places too much stress and reliance upon the actions of, and proceeding in the bankruptcy court. Those matters are important not as events in themselves, but only because they were induced, brought about and effectuated by Bullen, or at his instance. Relying upon these actions ofBullen, Thatcher was justified in waiving his title to the land and accepting the position as an unpaid judgment creditor. Because of his own conduct, not the actions of the bankruptcy court, Bullen will not now be allowed to change his position and deny Thatcher's right to payment.